DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

2.        Applicant’s election of the Species 3 [claims 1, 6-9], drawn to a mixing control device having the structure set forth in claim 1, where the system must include an optical source and an optical sensor, made with traverse in the reply of 03/11/2021 has been acknowledged. Applicant argues that, first the apparatus claims 1-10 and the method claims 11-20 are ‘related by virtue of connection through design and operation’. Second, with respect to the species election within the apparatus claims, Applicant also argues that the dependent claims ‘either modify an element’ recited in  the independent claim 1, or’ add an element’ to the independent claim. Based on the above cited assertions, Applicant concludes that, allegedly, ‘neither of such characteristics of a dependent claim render them distinct species in the restriction sense’. Examiner strongly disagrees and notes that, first, the 02/19/2021 Office action clearly explained that, although the method claims 11-20 and the apparatus claims 1-10 are ‘related as process and apparatus for its practice’, these inventions are, nevertheless, distinct because it can be shown that ‘either: (1) the process as claimed can be practiced by another materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). The action further explained that in this particular case, the mixing control device as claimed, can be used to practice another and materially different process, for example, a process for controlling substance agitation mot associated with micro-titer plates. The 02/19/2021 Office action also explained that each of the Species 1-4 identified in the action, requires a respective species-unique feature not required by any other of the identified species. For example, Species 1 [claims 1-3 and 5] requires an inductive sensor not required by any other of the species; Species 2 [claims 1, 4] requires springs not required by any other of the species, and Species 4 [claims 1, 10] requires clamps not required by any other of the species. It is emphasized that MPEP 806.04(f) sets forth that ‘claims to different species are mutually exclusive [that is, distinct-Ex.] if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. Therefore, the restriction complies with the traditional restricting practices of the Office, and, is proper. Because Applicant did not properly point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Accordingly, claims 2-5 and 10-20 have been withdrawn from further consideration under 37 CFR 1.142(b), as being drawn to the non-elected inventions. It is further noted that where Applicant elects a species and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable species will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is further advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 1, it is unclear from the claim language what structural features must define a ‘suspension’ [that is, a ‘system of components allowing a machine to move smoothly with reduced shock’] as such. Similarly, it is unclear from the language of the claim what structural features must configure the ‘platform’ for being ‘magnetically responsive’, as well as configured for ‘reciprocating vertical motion’ as recited. It is also unclear how the controller can function as recited without being programmed accordingly [see also claim 8]. 
	Referring to claims 6 and 7, it is noted that the conditional clause, ‘when a microtiter plate is on the platform’, does not by itself positively include the microtiter plate as part of the claimed invention. In this connection, the recitation of the ‘optical path that includes at least one plate well’, is indefinite and non-limiting. Also, in claim 7, it is not clear from the claim language what structural features must configure the optical path as being ‘reflective’. 		
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 and 6-9 are rejected under 3103 (a) as being unpatentable over Friedman [US 20020044495]. 
	With respect to claim 1, Friedman discloses a multi-well plate mixing control apparatus comprising, as shown in Figures 2-3, frame10; suspension 12 attached to the frame;  magnetically responsive horizontal platform 30 moveably supported for reciprocating vertical motion on the frame by the suspension; and  solenoid 40, 41, adjacent the platform for moving the platform vertically as recited.  Friedman also explains in [0043] that the instant invention ‘enables a shaker having greater ability to control a mixing or shaking operation in a shorter amount of time than previously known devices’, which means he invention includes a number of vibration controlling components. 

Although Friedman does not teach a controller being connected to a proximity sensor, configured as recited, such proximity sensors are routinely employed in the art, and it would have been within the ordinary skills of an artisan before the effective filing date of the claimed invention to have modified the invention of Friedman by having employed a proximity sensor connected to a controller, to have additional capabilities for controlling the vibrations automatically. It would have been also within the ordinary skills of an artisan to have included infrared sensor and IR source, to have capabilities to control temperatures when needed, depending on particular protocols, to diversify the tests to be performed. 
Drawings

7.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘frame’ and the ‘suspension’ attached to the ‘frame’, as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

8        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798